Exhibit 10.17




RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
CELGENE CORPORATION 2008 STOCK INCENTIVE PLAN
(Amended & Restated as of April 15, 2015)
(As Further Amended as of June 15, 2016)
(for US employees)


THIS AGREEMENT (the “Agreement”), is made as of the
%%OPTION_DATE,'DD/MM/YYYY'%-% (the “Grant Date”), by and between Celgene
Corporation, a Delaware corporation (the “Company”) and %%FIRST_NAME%-%
%%LAST_NAME%-% (the “Participant”). Capitalized terms in this Agreement that are
not defined shall have the meaning set forth in the Celgene Corporation 2008
Stock Incentive Plan, as amended and restated as of April 15, 2015, and as
further amended as of June 15, 2016 (the “Plan”).


WHEREAS, the Plan is administered by the Compensation Committee of the Board of
Directors of the Company (“Board”), or such other committee or subcommittee
appointed from time to time by the Board (the “Committee”);


WHEREAS, Section 3.2 of the Plan authorizes the Committee to grant Other
Stock-Based Awards to Eligible Employees in order to retain and incentivize such
individuals;
WHEREAS, Section 9.1 of the Plan provides that Other Stock-Based Awards include
restricted stock units payable in shares of Common Stock of the Company
(“Restricted Stock Units”); and
WHEREAS, the Committee has designated the Participant as an Eligible Employee.
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
Award Grant. Subject to the restrictions and other conditions set forth in the
Plan and this Agreement, the Committee, on the Grant Date, authorized this grant
%%TOTAL_SHARES_GRANTED,'999,999,999'%-% Restricted Stock Units
%%OPTION_NUMBER%-% to the Participant (the “Award”).


1.
Vesting.

(a) The Award shall vest in full on the earliest of the following dates (each, a
“Vesting Date”): (i) the Participant’s death; (ii) the Participant’s becoming
Disabled; (iii) in accordance with Section 13.1(c) of the Plan, the
Participant’s involuntary Termination of Employment without Cause at any time
during the two (2) year period commencing on a Change in Control (a “Change in
Control Termination”); or (iv) as follows, provided that, the Participant has
not had a Termination of Employment (other than a Termination of Employment by
reason of Retirement, if applicable) at any time prior to the applicable Vesting
Date, and provided further, that with respect to Participants who are not
Retirement-Eligible Participants (as defined below), the following schedule
shall be subject to any additional vesting rights granted to the Participant by
the Company pursuant to an employment letter or agreement or other contractual
arrangement between the Company and the Participant:


Vesting Date
Number of RSUs Vesting
%%VEST_DATE_PERIOD1,’DD-Month-YYYY’%-%
%%SHARES_PERIOD1,’999,999,999’%-%
%%VEST_DATE_PERIOD2,’dd-month-yyyy’%-%
%%SHARES_PERIOD2,’999,999,999’%-%
%%VEST_DATE_PERIOD3,’dd-month-yyyy’%-%
%%SHARES_PERIOD3,’999,999,999’%-%
%%VEST_DATE_PERIOD4,’dd-month-yyyy’%-%
%%SHARES_PERIOD4,’999,999,999’%-%



For the avoidance of doubt, with respect to Retirement-Eligible Participants,
the foregoing schedule shall not be subject to any additional vesting rights
granted to the Participant by the Company pursuant to an employment letter or
agreement or other contractual arrangement between the Company and the
Participant.
(b) There shall be no proportionate or partial vesting of the Award prior to the
Vesting Dates.




1

--------------------------------------------------------------------------------




(c) Except as provided in Section 2(d) below (if applicable), if all or a
portion of the Award is not vested on the date of the Participant’s Termination
of Employment, the unvested portion of the Award shall be automatically
forfeited in its entirety as of the date of such Termination of Employment.


(d) Solely with respect to Participants who are or may become eligible for a
Termination of Employment due to Retirement prior to any Vesting Date (each, a
“Retirement-Eligible Participant”), if such Participant's Termination of
Employment is by reason of Retirement and the Participant provides the Committee
or its designee with not less than six months written notice (such date, the
“Notice Date”) of the Participant's intent to terminate the Participant's
service with the Company, the unvested portion of the Award, if any, shall be
deemed to be vested in full on the date of the Participant’s Termination of
Employment by reason of Retirement (the “Deemed Vesting Date”), except that the
Deemed Vesting Date shall not be treated as a Vesting Date for purposes of this
Agreement, and no payment shall be made on the Deemed Vesting Date. The
Participant acknowledges and agrees that the Company shall withhold from the
Participant’s compensation the aggregate amount of employment taxes due with
respect to the Award as of the Notice Date under federal, state, local or
foreign laws, solely to the extent required by applicable law. Notwithstanding
the definition of “Retirement” set forth in the Plan, for purposes of the Award
and this Agreement, the term “Retirement” shall mean a Participant’s Termination
of Employment due to a voluntary resignation at or after the earlier of: (1) the
attainment of age fifty-five (55) and the completion of five (5) years of
service, and (2) the attainment of an age plus completed years of service that
equals sixty-five (65) and the completion of a minimum of two (2) years of
service.


2. Payment Date. Subject to the terms of this Agreement and the Plan, the
Participant shall receive one share of Common Stock with respect to each vested
Restricted Stock Unit subject to the Award within thirty (30) days of the
Vesting Date (the “Payment Date”), provided, that with respect to
Retirement-Eligible Participants, in the event of a Change in Control
Termination, the Payment Date shall be subject to a six (6) month delay provided
under Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder (“Code Section 409A”) and under the Plan, in
each case, solely to the extent required by Code Section 409A. For clarity, the
“Payment Date” with respect to any portion of the Award that becomes vested
pursuant to Section 2(d) above upon a Retirement-Eligible Participant’s
Termination of Employment by reason of Retirement shall mean the thirty (30) day
period after the earlier of the following: (i) the Participant’s death; or (ii)
the applicable Vesting Date set forth in the schedule under Section 2(a)(iv)
above.


3. Dividend Equivalents. Cash dividends on shares of Common Stock shall be
credited to a dividend book entry account on behalf of the Participant with
respect to each Restricted Stock Unit granted to the Participant, provided that
such cash dividends shall not be deemed to be reinvested in shares of Common
Stock and will be held uninvested and without interest. The Participant’s right
to receive any such cash dividends shall vest if and when the related Restricted
Stock Unit vests, and such cash dividends shall be paid in cash to the
Participant if and when the related Restricted Stock Unit is paid to the
Participant. Stock dividends on shares of Common Stock shall be credited to a
dividend book entry account on behalf of the Participant with respect to each
Restricted Stock Unit granted to the Participant. The Participant’s right to
receive any such stock dividends shall vest if and when the related Restricted
Stock Unit vests, and such stock dividends shall be paid in stock to the
Participant if and when the related Restricted Stock Unit is paid to the
Participant.


4. Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any shares of Common Stock subject to the Award
unless and until the Participant has become the holder of record of such shares
of Common Stock, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of any such shares, except as
otherwise specifically provided for in this Agreement or the Plan.


5. Restrictions on Transfer. The Award, and no part thereof, may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution.


6. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof and supersedes any prior agreements between the Company and the
Participant with respect to the subject matter hereof. The grant of Restricted
Stock Units pursuant this Agreement is made as of the Grant Date and shall be
governed by the terms of Plan, as amended and restated as of April 15, 2015, and
as further amended as of June 15, 2016.




2

--------------------------------------------------------------------------------




7. Amendment. To the extent applicable, the Participant hereby agrees that the
Board or the Committee may at any time and from time to time amend, in whole or
in part, any or all of the provisions of this Agreement to comply with Code
Section 409A, or any other applicable law and may otherwise amend, suspend or
terminate this Agreement subject to the terms of the Plan. Except as otherwise
provided in the Plan, no modification or waiver of any of the provisions of this
Agreement shall be effective unless it is in writing and signed by the party
against whom it is sought to be enforced.


8. Securities Representations. The grant of the Award and issuance of shares of
Common Stock upon settlement of the Award shall be subject to, and in compliance
with, all applicable requirements of federal, state or foreign securities law.
No shares of Common Stock may be issued hereunder if the issuance of such shares
would constitute a violation of any applicable federal, state or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which such shares may then be listed. As a
condition to the settlement of the Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation.


The shares of Common Stock are being issued to the Participant and this
Agreement is being made by the Company in reliance upon the following express
representations and warranties of the Participant. The participant acknowledges,
represents and warrants that:
(a)    He or she has been advised that he or she may be an “affiliate” within
the meaning of Rule 144 under the Securities Act of 1933, as amended (the “Act”)
and in this connection the Company is relying in part on his or her
representations set forth in this section.
(b)    If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such shares
of Common Stock and the Company is under no obligation to register the shares
(or to file a “re-offer prospectus”).
(c)    If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, he or she understands that the exemption from registration under Rule 144
will not be available unless (i) a public trading market then exists for the
Common Stock of the Company, (ii) adequate information concerning the Company is
then available to the public, and (iii) other terms and conditions of Rule 144
or any exemption therefrom are complied with; and that any sales of the shares
of Common Stock may be made only in limited amounts in accordance with such
terms and conditions.
9. Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Common Stock issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares of Common Stock acquired
pursuant to this Agreement in the possession of the Participant in order to
carry out the provisions of this Section 10.


10. Not an Agreement of Employment. Neither the execution of this Agreement nor
the grant of the Award constitutes an agreement by the Company to engage or
continue to engage the Participant as an employee of the Company for any period.


11. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company of any personal data
information related to the Award, for legitimate business purposes (including,
without limitation, the administration of the Plan) out of the Participant’s
home country and including to countries with less data protection than the data
protection provided by the Participant’s home country. This
authorization/consent is freely given by the Participant.


12. Withholding Taxes. Except with respect to any withholding taxes paid in
accordance with Section 2(d) above, the Company shall deduct any Federal, state,
local or foreign taxes required by law to be withheld by reducing the number of
Shares otherwise deliverable. Any fraction of Shares required to satisfy such
tax obligations shall also be reduced.


13. Section 409A. Although the Company does not guarantee the tax treatment of
any payments under this Agreement, the intent of the parties is that payments
under this Agreement be exempt from, or comply with, Code Section 409A and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in accordance with the foregoing. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Participant as a result of Code Section 409A or any damages for
failing to comply with Code Section 409A. The Award is intended to be subject to
the terms and conditions of the Plan with respect to Code Section 409A. Whenever
a payment under this Agreement may be paid within a specified period, the actual
date of payment within the specified period shall be within the Company’s sole
discretion.


3

--------------------------------------------------------------------------------




14.
Miscellaneous.



(a) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, personal legal representatives, successors,
trustees, administrators, distributees, devisees and legatees. The Company may
assign this Agreement to any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise), provided that any successor assumes the
Company’s obligations under this Agreement. Notwithstanding the foregoing, the
Participant may not assign this Agreement.


(b) This Agreement may be executed in one or more counterparts, including via
facsimile, each of which shall constitute an original copy, and all of which
taken together shall constitute one contract.


(c) The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.


(d) The headings of the Sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.
(e) This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Delaware without reference to rules relating to conflicts of law.


NO ACQUIRED RIGHTS.
THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT: (A) THE COMPANY MAY TERMINATE OR
AMEND THE PLAN AT ANY TIME; (B) THE AWARD OF RESTRICTED STOCK UNITS MADE UNDER
THIS AGREEMENT IS COMPLETELY INDEPENDENT OF ANY OTHER AWARD OR GRANT AND IS MADE
AT THE SOLE DISCRETION OF THE COMPANY; AND (C) NO PAST GRANTS OR AWARDS
(INCLUDING, WITHOUT LIMITATION, THE RESTRICTED STOCK UNITS AWARDED HEREUNDER)
GIVE THE PARTICIPANT ANY RIGHT TO ANY GRANTS OR AWARDS IN THE FUTURE WHATSOEVER.
This Agreement will or may be electronically accepted. Your electronic signature
indicates your agreement to comply with the Plan, this Agreement and all
applicable laws and regulations.




CELGENE CORPORATION






Mark Alles
Chief Executive Officer




4